Citation Nr: 0930320	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  06-23 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for advanced pigmentary 
glaucoma, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The Veteran had active military service from February 26, 
1988, to October 31, 1991.  He had prior active service of 16 
years, 2 months, and 22 days, including periods from June 18, 
1969, to June 15, 1973, and from February 28, 1979, to March 
2, 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In that decision, the RO granted a disability 
rating of 30 percent for the Veteran's service-connected 
advanced pigmentary glaucoma.


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the Veteran's claim.

The Board notes at the outset that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2009).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Further, for an increased rating claim, the Board notes that 
38 U.S.C.A. § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).  In addition, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

Here, the Board finds that the VCAA duty to notify has not 
been satisfied with respect to Vazquez-Flores, supra.  The 
Board notes particularly that the Veteran has not been 
informed that he must provide or ask VA to obtain medical or 
lay evidence demonstrating the effect that any worsening or 
increase in severity of his advanced pigmentary glaucoma has 
had on his employment and daily life.  Further, the Veteran 
has not been informed that if an increase in his disability 
is found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
his disability, their severity and duration, and their impact 
upon employment and daily life.  The Veteran has also not 
been provided notice of examples of types of medical and lay 
evidence that would be relevant to establishing entitlement 
to an increased rating for his advanced pigmentary glaucoma.

Thus, the Board finds that action by the agency of original 
jurisdiction (AOJ) is required to satisfy the notification 
provisions of the VCAA and, in particular, provide notice in 
accordance with Vazquez-Flores, supra.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007) (VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
'service connection' claim; those five elements include:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
award).  After providing the required notice, the AOJ should 
attempt to obtain any pertinent outstanding evidence for 
which the Veteran provides sufficient information and, if 
necessary, authorization.  See 38 U.S.C.A. § 5103A(a), (g); 
38 C.F.R. § 3.159.  See also Charles v. Principi, 16 Vet. 
App. 370 (2002).

The record indicates that in February 2007, the Veteran 
submitted a letter documenting his award of disability 
benefits from the Social Security Administration (SSA).  No 
records from the SSA adjudication are present in the claims 
file, however.  As records associated with the Veteran's SSA 
award could be relevant to the claim on appeal, any available 
medical or other records associated with the Veteran's 
February 2007 award of SSA disability benefits should be 
obtained and associated with the Veteran's claims file.  The 
Board notes that once VA is put on notice that the Veteran 
been awarded SSA benefits, VA has a duty to obtain the 
records associated with that award.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  

A review of the Veteran's claims file further reflects that 
he has received ongoing treatment at the General Leonard Wood 
Army Community Hospital in Fort Leonard Wood, Missouri, for 
his advanced pigmentary glaucoma.  Treatment records from May 
2004 note the Veteran's corrected vision as 20/50-2 in the 
right eye and 20/50+2 in the left eye.  His glaucoma was 
noted to be stable at the time.  Similarly, a February 2005 
treatment record notes the Veteran's corrected vision as 
20/50+2 in the right eye and 20/40+2 in the left eye.  He was 
also noted at that time to have "progressive visual field 
loss."  The Veteran's treating ophthalmologist submitted a 
letter to VA in January 2005 indicating that the Veteran's 
visual acuity had deteriorated to the point of rendering him 
"legally blind," with corrected vision of 20/50+2 in the 
right eye and 20/40+2 in the left eye and a visual field 
constricted to less than 10 degrees in his best seeing eye.  
In addition, in March 2005, the Veteran was provided a VA 
ophthalmologic examination pursuant to his claim for 
increased rating.  Report of that examination found the 
Veteran's corrected vision to be 20/60 in the right eye and 
20/40 in the left eye.  At that examination, the Veteran was 
found to have severe superior and nasal restriction of the 
visual field of his right eye, with restriction to within 10 
degrees, and severe general restriction of the visual field 
of his left eye, with restriction to within 25 degrees.

However, the Veteran stated in his July 2006 VA Form 9 
(Appeal to Board of Veterans Appeals) that since the March 
2005 VA examination, his eyesight "continues to deteriorate 
due to my glaucoma."  The Veteran stated in the Form 9 that 
his visual acuity had deteriorated to the point that he only 
had light perception in his right eye and has minimal night 
vision.  Similarly, in a July 2009 brief to the Board, the 
Veteran's representative also indicated that the Veteran's 
visual acuity has deteriorated since the date of his last VA 
medical examination in March 2005 and requested that the 
Veteran be provided with a new VA examination. 

The Board notes that the Veteran is qualified, as a lay 
person, to report symptoms such as deterioration of vision.  
See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Likewise, 
where the record does not adequately reveal the current state 
of the claimant's disability, the fulfillment of the 
statutory duty to assist requires a thorough and 
contemporaneous medical examination.  See Allday v. Brown, 7 
Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) (where the appellant complained of 
increased hearing loss two years after his last audiology 
examination, VA should have scheduled the appellant for 
another examination).  The Board notes here that the Veteran 
has claimed that his vision has deteriorated since his last 
VA medical examination, which took place over 4 years ago.  
In light of these findings, therefore, a remand is required 
to have a qualified VA optometrist supplement the record with 
a report of examination regarding the current severity of the 
Veteran's advanced pigmentary glaucoma.  Under these 
circumstances, the Veteran must be scheduled to undergo an 
eye examination at an appropriate VA medical facility.  See 
38 U.S.C.A. § 5103A.  In particular, the examiner should 
identify and describe the severity of all symptoms for each 
eye, including impairment of visual acuity, any field loss, 
and any attacks of an inflammatory process.  The examiner 
must also determine whether any eye symptoms for either eye 
necessitate rest or result in episodic incapacity and, if so, 
indicate how frequently this occurs.

The Veteran is placed on notice that failure to report to the 
scheduled examination, without good cause, could result in a 
denial of his claim.  See 38 C.F.R. § 3.655(b) (2008).

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The Veteran and his representative 
must be sent a letter requesting that the 
Veteran provide sufficient information, 
and if necessary, authorization to enable 
any additional pertinent evidence not 
currently of record relating to the 
Veteran's advanced pigmentary glaucoma to 
be obtained.  The Veteran must also be 
invited to submit any pertinent evidence 
in his possession and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The AOJ must 
notify the claimant that, to substantiate 
a claim for an increased rating for his 
eye disability, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life must be 
submitted.  The claimant must be notified 
that the disability rating will be 
determined by applying relevant 
Diagnostic Codes, which provide for a 
range in ratings based on the nature of 
the symptoms of the conditions for which 
increased compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  

In this instance, the notice must include 
information about the rating criteria 
used to rate the Veteran's disability and 
what is required to obtain a higher 
rating.  The rating criteria for rating 
the eye disability must be set forth.  
The notice must also provide examples of 
the types of medical and lay evidence 
that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

2.  Any medical or other records relied 
upon by SSA in awarding the Veteran 
benefits must be sought.  The 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2008) regarding requesting 
records from Federal facilities must be 
followed.  All records and/or responses 
received must be associated with the 
claims file.

3.  After securing any additional 
records, the Veteran must be scheduled 
for an eye evaluation and notified that 
failure to report to the scheduled 
examination, without good cause, could 
result in a denial of his claim.  See 
38 C.F.R. § 3.655(b) (2008).  The entire 
claims file, including a copy of this 
remand, must be made available to and 
reviewed by the examiner designated to 
examine the Veteran.  All appropriate 
tests and studies must be accomplished, 
and all clinical findings must be 
reported in detail.  In particular, the 
examiner must identify and describe the 
severity of all symptoms for each eye-
including impairment of central visual 
acuity, any field loss, and any 
inflammatory process.  Perimetric methods 
described in the rating criteria must be 
used to chart any loss of field.  
38 C.F.R. §§ 4.76, 4.76a (2008).  The 
examiner must also determine whether any 
eye symptoms for either eye necessitate 
rest or result in episodic incapacity 
and, if so, indicate how frequently this 
occurs.

The examiner must set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.  

4.  The adjudicator must ensure that 
the examination report complies with 
this remand and the questions presented 
in the examination request.  If the 
report is insufficient, it must be 
returned to the examiner for necessary 
corrective action, as appropriate.

5.  After completing the requested 
actions and any additional notification 
and/or development deemed warranted, 
the claim on appeal must be adjudicated 
in light of all pertinent evidence and 
legal authority.  If any benefit sought 
on appeal is not granted, the Veteran 
and his representative must be 
furnished an appropriate supplemental 
statement of the case (SSOC) and 
afforded the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

